DETAILED CORRESPONDENCE
Corrected Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a Corrected Notice of Allowance to consider the IDS that was filed on 05/24/2021 prior to the mailing of the Notice of Allowance mailed on 05/27/2021.
	The IDS filed on 05/24/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
	The reference filed in the IDS on 05/24/2021 does not qualify as prior art against the claims.  Accordingly, claims 1-2, 5 and 7 are allowable for the reasons of record set forth in the Notice of Allowance mailed on 05/27/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J HOLLAND/Primary Examiner, Art Unit 1656